Per Curiam.

Suit by the appellees against the appellant, upon two promissory notes, executed by Sparks to the appellees.
Judgment for the plaintiffs.
The error relied upon, to reverse the judgment, relates £o the costs.
One of the notes was found to be usurious, while the *206other was not. The defendant moved to tax all of the costs to the plaintiffs. This motion was overruled; but the Court taxed to the plaintiffs such costs as seem to have been ma<le in consequence of the usurious note being joined in •suit with the other. This seems to us to have been light There is no error in the record.
Chas. E. Hosford and Putnam Brown, for the appellant
The judgment is affirmed, with 5 per cent, damages and costs.